UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7560


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL A. CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00244-REP-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Clark, Appellant Pro Se.  Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael A. Clark appeals the district court’s order

denying relief on his motion for reduction of sentence.                  We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States   v.    Clark,   No.    3:00-cr-00244-REP-1   (E.D.   Va.    Oct.     12,

2010).     We deny Clark’s motion for appointment of counsel and

dispense      with   oral     argument   because   the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                         2